UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7899



JOHN S. BURDETTE,

                                               Petitioner - Appellant,

             versus


WARDEN RUSHTON; HENRY MCMASTER,

                                              Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Henry F. Floyd, District Judge.
(CA-04-1249-2-26)


Submitted:    February 24, 2005               Decided:   March 9, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John S. Burdette, Appellant Pro Se.   Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, Jeffrey Alan
Jacobs, OFFICE OF THE ATTORNEY GENERAL, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

            John S. Burdette, a state prisoner, seeks to appeal the

district    court’s   order   accepting    the   recommendation    of   the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).     An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.           28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court’s assessment of his

constitutional claims is debatable or wrong and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell. 537 U.S. 322, 338 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). We have independently reviewed the record

and conclude that Burdette has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  DISMISSED

                                  - 2 -